DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 02/27/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mental processes (concepts perfomed in the human mind, including an observation evaluation, judgment, opinion).  
In claim 1, the limitation “set, based on the image, a local area size representing a unit of object count estimation in the image” is a mental process since this can be an evaluation or opinion that can be performed by a human and “estimate an object count in the image for each local area” is also a mental process since this can be performed in the human mind, such as an observation.  The Examiner notes that the step of “obtain[ing] an image” is an insignificant pre-solution activity.  The additional generic computer elements (“memory” and “hardware processor”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on an apparatus.  The recitation of generic computer independent claim 1 is not patent eligible.  Claims 8-10 are rejected for similar reasons.

Regarding claim 2, the limitation “a learning model for deriving an estimation result of an object count in an area having the local area size in the image by repeatedly performing a convolution operation on the image” does not recite a mental process or an abstract idea and therefore is not rejected under 35 USC 101.  Since claims 3-7 depend on claim 2, they are also not rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bamba (US 2020/0311440 A1).

Consider claims 1, 9 and 10, Bamba discloses an object count estimation apparatus comprising: 
[claim 10:  a computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded: (paragraph 127)]
a memory; and (paragraphs 28-29)
one or more hardware processors coupled to the memory and configured to: (paragraph 28-29)
obtain an image; (fig. 3, S301; acquire input image)
set, based on the image, a local area size representing a unit of object count estimation in the image; and (paragraph 34; a plurality of areas is set in advance in an area in the input image acquired by the acquisition unit)
estimate an object count in the image for each local area having the set local area size. (see figures 4-5, paragraph 50; The estimated number of people is an item indicating the result of the number-of-people estimation process associated with a partial area. The estimated number of people indicates the result of the number-of-people estimation process on a corresponding image corresponding to the estimated number of people.)

    PNG
    media_image1.png
    385
    569
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    581
    544
    media_image2.png
    Greyscale


Consider claim 2, Bamba discloses the claimed invention except for wherein the one or more hardware processors carry out the estimation of the object count by using: a learning model for deriving an estimation result of an object count in an area having the local area size in the image (paragraph 47; The image processing apparatus learns in advance an estimator that estimates a density map of people using an image as learning data in the state where the number of people appearing in the image is known. Then, the analysis unit inputs each of the partial images generated in step S302 to the learned estimator, to acquire a density map corresponding to the partial image.)  by repeatedly performing a convolution operation (figure 3, step S309 back to step S304) on the image; the image; and the set local area size. (paragraph 84; fig. 3, step S309; In step S309, the display control unit 206 determines that an instruction to end the image analysis process is not received (NO in step S309), the processing proceeds to step S304.)

Consider claim 7, Bamba discloses the claimed invention wherein set a plurality of the local area sizes different (read as resize) from each other; (paragraph 37; The generation unit 202 resizes each of the acquired images of the partial areas to a fixed size determined in advance, to generate an image representing each of the partial areas in the input image.) and estimate, as the estimation result, a weighted sum of object counts of areas having the set local area sizes in the image, (read as obtains the sum of pixels in the acquired density map) the object counts being estimated for each set local area size.  (paragraph 47; The analysis unit 204 obtains the sum of pixels in the acquired density map, whereby the estimated value of the number of people present in an i-th partial area in the input image is acquired.)

Consider claim 8, Bamba discloses the claimed invention wherein the one or more hardware processors: set the local area sizes different from each other in mutually-different areas in the image; (paragraph 37; The generation unit 202 resizes each of the acquired images of the partial areas) and estimate, for each of the mutually-different areas in the image, an object count in each local area having the local area size set for the corresponding area. (paragraph 47; The analysis unit 204 obtains the sum of pixels in the acquired density map, whereby the estimated value of the number of people present in an i-th partial area in the input image is acquired.)

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Shami (“People Counting in Dense Crowd Images Using Sparse Head Detections”) is relevant prior art not applied in the rejection(s) above.  Shami discloses a novel algorithm for dense crowd estimation. The proposed method divides the image into small rectangular patches. Each patch undergoes a crowd/not-crowd SURF feature binary SVM classifier. These labels along with CNN-based head detections are then used to estimate head size in each patch. The count for patches with no head detection is estimated through weighted average of neighboring pixel counts. The approach has been evaluated on three challenging datasets. The results have showed that our approach gave low error rates on high and medium density crowd images.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665